 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   SHONTA CHARI WILLIAMS BARRE,)                 CASE NO.: EDCV 18-00684-AS
                                     )
12                    Plaintiff,     )             [PROPOSED] ORDER AWARDING
                                     )             EAJA FEES
13               v.                  )
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18         Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the Equal
21   Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND SEVEN
22   HUNDRED FIFTY DOLLARS and 00/cents ($2,750.00), as authorized by 28 U.S.C.
23   § 2412 (d), and subject to the terms and conditions of the Stipulation.
24
25
                                                        V
                                            __________________________________
26   DATED: June 3, 2019
                                            HONORABLE ALKA SAGAR
27                                          UNITED STATES MAGISTRATE JUDGE
28




                                               1
